FILED
                                                                                  April 14, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS

                             STATE OF WEST VIRGINIA                                  OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS



Nick Cochran,
Petitioner

vs.) No. 20-0845 (Raleigh County 18-C-532)

Karen Pszczolkowski, Superintendent,
Northern Regional Correctional Center,
Respondent




                               MEMORANDUM DECISION



       Self-represented petitioner Nick Cochran appeals the October 15, 2020, order of the Circuit
Court of Raleigh County denying his third petition for a writ of habeas corpus. Respondent Karen
Pszczolkowski, Superintendent, Northern Regional Correctional Center, by counsel Patrick
Morrisey and Scott E. Johnson, filed a summary response in support of the circuit court’s order.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         The appellate record in this case is sparse, consisting only of the circuit court’s October
15, 2020, order denying petitioner’s third petition for a writ of habeas corpus in Raleigh County
Case No. 18-C-532. From the circuit court’s order, we glean the following: In September of 2000,
petitioner was indicted in the Circuit Court of Raleigh County for multiple felony offenses
involving a minor victim. Following a trial in July of 2001, a jury found petitioner guilty of one
count of nighttime burglary, one count of first-degree sexual abuse, eighteen counts of first-degree
sexual assault, and one count of kidnapping with a recommendation of mercy.


                                                  1
       Thereafter, the State filed a recidivist information alleging that petitioner had been
convicted of two prior felonies. Petitioner admitted the allegations set forth in the recidivist
information. Accordingly, the circuit court sentenced petitioner to one to fifteen years of
incarceration for nighttime burglary, one to five years of incarceration for first-degree sexual
abuse, fifteen to thirty-five years of incarceration on each of the eighteen counts of first-degree
sexual assault, and a life term of incarceration for kidnapping with the possibility of parole
pursuant to the recidivist enhancement. This Court refused petitioner’s criminal appeal in 2002,
and the United States Supreme Court denied certiorari in 2003.

         Petitioner initiated habeas proceedings in the circuit court in 2004 and 2012. In each of
those proceedings, the circuit court appointed petitioner habeas counsel who filed an amended
petition for habeas relief arguing ineffective assistance of trial counsel. In the second habeas
proceeding, the circuit court held an evidentiary hearing at which petitioner “confirmed that he
committed the crimes he was convicted of” and that he “intentionally deceived his trial attorneys
and his appellate counsel in claiming the ‘consent’ version of events to which he perjuriously
testified at trial.” In both proceedings, the circuit court denied relief.

         On December 3, 2018, petitioner filed the instant habeas petition, alleging, among other
grounds, ineffective assistance of trial counsel for the third time. 1 The circuit court, by order
entered on October 15, 2020, denied the petition, declining to appoint another habeas counsel or
hold another evidentiary hearing. The circuit court determined that the ineffective assistance of
trial counsel claim could be denied because it was adjudicated in the second habeas proceeding
and because it lacked merit. Relying upon the transcripts from the second habeas proceeding, the
circuit court found that any alleged failure to investigate petitioner’s case was due to “[p]etitioner’s
own intentional misdirection of his trial and appellate attorneys” and that petitioner confirmed that
he was guilty of the offenses for which he was convicted. The circuit court further found that
“[p]etitioner had the opportunity to assist and guide his defense, unfortunately such an opportunity
was misdirected by . . . [p]etitioner resulting in his conviction of serious felonies.”

        Petitioner now appeals the circuit court’s October 15, 2020, order denying his third habeas
petition. This Court reviews a circuit court’s order denying a habeas petition under the following
standards:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va.
       417, 633 S.E.2d 771 (2006).

               ....


       1
         Petitioner raised other grounds for relief in the instant habeas corpus petition. However,
ineffective assistance of trial counsel is the only claim petitioner raises on appeal.
                                                   2
               “‘A court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel for the petitioner if the petition, exhibits, affidavits or other documentary
       evidence filed therewith show to such court’s satisfaction that the petitioner is
       entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W.Va. 467, 194
       S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W.Va. 698, 601 S.E.2d 18
       (2004).

Syl. Pts. 1 and 3, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016).

       Additionally, Rule 4(c) of the Rules Governing Post-Conviction Habeas Corpus
Proceedings in West Virginia provides, in pertinent part:

       The court shall prepare and enter an order for summary dismissal of the petition if
       the contentions in fact or law relied upon in the petition have been previously and
       finally adjudicated or waived. The court’s summary dismissal order shall contain
       specific findings of fact and conclusions of law as to the manner in which each
       ground raised in the petition has been previously and finally adjudicated and/or
       waived.

Finally, in Syllabus Point 1 of State ex rel. Watson v. Hill, 200 W. Va. 201, 488 S.E.2d 476 (1997),
we held that “West Virginia Code section 53-4A-7(c) (1994) requires a circuit court denying or
granting relief in a habeas corpus proceeding to make specific findings of fact and conclusions of
law relating to each contention advanced by the petitioner, and to state the grounds upon which
the matter was determined.” 2

       On appeal, petitioner argues that the circuit court failed to make findings of fact and
conclusions of law sufficient to show that trial counsel was not ineffective in the underlying
criminal case. The State counters that the denial of petitioner’s third habeas petition should be
affirmed.

        The State further argues that the circuit court properly denied the third petition due to its
finding that the ineffective assistance of trial counsel claim was previously adjudicated. Pursuant
to Rule 4(c) of the Rules Governing Post-Conviction Habeas Corpus Proceedings in West Virginia,

       2
           West Virginia Code § 53-4A-7(c) provides, in pertinent part:

       When the court [in a post-conviction habeas corpus proceeding] determines to deny
       or grant relief . . ., the court shall enter an appropriate order . . . . In any order entered
       in accordance with the provisions of this section, the court shall make specific
       findings of fact and conclusions of law relating to each contention or contentions
       and grounds (in fact or law) advanced, shall clearly state the grounds upon which
       the matter was determined, and shall state whether a federal and/or state right was
       presented and decided.

                                                     3
we agree with the State that petitioner’s current claim was adjudicated in the second habeas
proceeding as, in that proceeding, relief was denied following the appointment of counsel and an
evidentiary hearing at which petitioner testified. See Syl. Pt. 2, Losh v. McKenzie, 166 W. Va. 762,
277 S.E.2d 606 (1981) (holding that the doctrine of res judicata bars the filing of a successive
habeas corpus petition when there has been an omnibus proceeding which is generally comprised
of the appointment of counsel and an evidentiary hearing).

       As noted by the State, the circuit court, relying upon the transcripts from the second habeas
proceeding, also rejected petitioner’s ineffective assistance of trial counsel claim on its merits. In
Syllabus Point 5 of State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995), we held that,

               [i]n the West Virginia courts, claims of ineffective assistance of counsel are
       to be governed by the two-prong test established in Strickland v. Washington, 466
       U.S. 668, 104 S. Ct. 2052, 80 L.Ed.2d 674 (1984): (1) Counsel’s performance was
       deficient under an objective standard of reasonableness; and (2) there is a
       reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceedings would have been different.

A court may dispose of an ineffective assistance claim “based solely on a petitioner’s failure to
meet either prong of the [Strickland/Miller] test.” State ex rel. Daniel v. Legursky, 195 W. Va. 314,
321, 465 S.E.2d 416, 423 (1995). Moreover, “[f]ailure to meet the burden of proof imposed by
either part of the Strickland/Miller test is fatal to a habeas petitioner’s claim.” State ex rel.
Vernatter v. Warden, W. Va. Penitentiary, 207 W. Va. 11, 17, 528 S.E.2d 207, 213 (1999).

        We dispose of petitioner’s ineffective assistance of trial counsel claim based on the second
prong of the Strickland/Miller test. We find that any alleged deficiency on trial counsel’s part did
not affect the result of petitioner’s criminal case because, in the second habeas proceeding,
petitioner admitted that he was guilty of the offenses for which he was convicted. Therefore, we
concur with the circuit court’s finding that the ineffective assistance of trial counsel claim could
be denied because it was adjudicated in the second habeas proceeding and because it lacked merit.
Accordingly, we conclude that the circuit court did not abuse its discretion in denying petitioner’s
third habeas petition.

        For the foregoing reasons, we affirm the circuit court’s October 15, 2020, order denying
petitioner’s third petition for a writ of habeas corpus.

                                                                                           Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Justice Elizabeth D. Walker

                                                  4
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment

DISQUALIFIED:

Chief Justice John A. Hutchison




                                              5